IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

STATE OF DELAWARE,

Plaintiff,
v.

ARTURO JUAREZ-VEGA, Cr. ID. No. 1410005413 MMJ

Defendant.

Submitted: October 18, 2016
Decided: January 12, 2017

Upon Commissioner’s Report and Recomrnendation that
Defendant’s Motion for Postconviction Relief Should be Denied and
Counsel’s Motion to Withdraw Should be Granted
ADOPTED
M
This 12th day of January, 2017, the Court has considered the
Comrnissioner’s Report and Recommendation.
On Novernber 18, 2015, Defendant Arturo Juarez-Vega filed a pro se motion
for postconviction relief. Subsequently, Defendant Was assigned counsel.
Assigned counsel then filed a Motion to Withdraw as Postconviction Counsel

pursuant to Superior Court Crirninal Rule 61(e)(2). The motions Were referred to a

Superior Court Commissioner in accordance With 10 Del. C. § 512(b) and Superior

Court Criminal Rule 62 for proposed findings of fact and conclusions of law. The
Commissioner issued the Report and Recommendation on October 18, 2016. The
Commissioner recommended that Defendant’s Motion for Postconviction Relief be
denied, and that Counsel’s Motion to Withdraw be granted “Within ten days after
filing of a Commissioner’s proposed findings of fact and recommendations . . . any
party may serve and file written objections.”l Neither party has filed an objection
to the Commissioner’s Report and Recommendation.

The Court holds that the Commissioner’s Report and Recommendation
dated October 18, 2016, should be adopted for the reasons set forth therein. The
Commissioner’s findings are not clearly erroneous, are not contrary to law, and are
not an abuse of discretion.2

THEREFORE, after careful and de novo review of the record in this action,
the Court hereby accepts the Commissioner’s Report and Recommendation in its
entirety.

IT IS SO ORDERED.

  

 

    

orabl ary M. Johnston

 

1 super Ct. Crim. R. 62(3)(5)@1).
2 super. Ct. Crim. R. 62(3)(4)(iv).